

Exhibit 10.1


EXECUTION VERSION


ELEVENTH OMNIBUS AMENDMENT


(Apple Ridge Funding LLC)




THIS Eleventh Omnibus Amendment (this “Amendment”) is entered into this 8th day
of June, 2018 for the purpose of making amendments to the documents described in
this Amendment.


WHEREAS, this Amendment is among (i) Cartus Corporation, a Delaware corporation
(“Cartus”), (ii) Cartus Financial Corporation, a Delaware corporation (“CFC”),
(iii) Apple Ridge Services Corporation, a Delaware corporation (“ARSC”) (iv)
Apple Ridge Funding LLC, a limited liability company organized under the laws of
the State of Delaware (the “Issuer”), (v) Realogy Group LLC (f/k/a Realogy
Corporation), a Delaware limited liability company (“Realogy”), (vi) U.S. Bank
National Association, a national banking association (“U.S. Bank”), as indenture
trustee (the “Indenture Trustee”), paying agent, authentication agent, and
transfer agent and registrar, (vii) the Managing Agents party to the Note
Purchase Agreement defined below, and (viii) Crédit Agricole Corporate and
Investment Bank (“CA-CIB”), as Administrative Agent and Lead Arranger (the
“Administrative Agent”).


WHEREAS, this Amendment relates to the following documents (as such documents
have previously been amended):


(i)    Purchase Agreement, dated as of April 25, 2000 (the “Purchase
Agreement”), by and between Cartus and CFC;


(ii)    Transfer and Servicing Agreement, dated as of April 25, 2000 (the
“Transfer and Servicing Agreement”), by and among ARSC, as transferor, Cartus,
as originator and servicer, CFC, as originator, the Issuer, as transferee, and
the Indenture Trustee;


(iii)    Receivables Purchase Agreement, dated as of April 25, 2000 (the
“Receivables Purchase Agreement”), by and between CFC and ARSC;


(iv)    Master Indenture, dated as of April 25, 2010 (the “Master Indenture”),
by and between the Issuer and U.S. Bank, as indenture trustee, paying agent,
authentication agent and transfer agent and registrar;


(v)     Series 2011-1 Indenture Supplement dated as of December 16, 2011 (the
“Indenture Supplement”) by and between the Issuer and U.S. Bank, as indenture
trustee, paying agent, authentication agent and transfer agent and registrar;


(vi)    Note Purchase Agreement, dated as of December 14, 2011 (the “Note
Purchase Agreement”), among the Issuer, Cartus, as Servicer, the financial
institutions and commercial paper conduits party thereto and the Administrative
Agent, relating to the Series 2011-1 Secured Variable Funding Notes.





--------------------------------------------------------------------------------





        
WHEREAS, the Purchase Agreement, the Transfer and Servicing Agreement, the
Receivables Purchase Agreement, the Master Indenture, the Indenture Supplement
and the Note Purchase Agreement are collectively referred to in this Amendment
as the “Affected Documents”; and


WHEREAS, terms used in this Amendment and not defined herein shall have the
meanings assigned to such terms in the Master Indenture, and, if not defined
therein, as defined in the Indenture Supplement:


NOW, THEREFORE, the parties hereto hereby recognize and agree:


1.
Amendments to Indenture Supplement. Effective as of the date hereof, the
Indenture Supplement is hereby amended as follows:

(a)    Section 6.01 (Series 2011-1 Amortization Events) of the Indenture
Supplement is hereby amended to delete therefrom clauses (j) and (k) to
substitute therefor the following:
“(j)    the Average Days in Inventory for Appraised Value Homes for any Monthly
Period (excluding from such calculation Excluded Homes and any Appraised Value
Homes owned by an Originator for more than 365 days as of the close of business
on the last day of such Monthly Period) equals or exceeds one hundred sixty-five
(165) days for any Monthly Period; or
(k)    the average of the Average Days in Inventory for Appraised Value Homes
for any Monthly Period and for the immediately preceding five (5) Monthly
Periods (other than Excluded Homes and other than any Appraised Value Home owned
by an Originator for more than 365 days as of the close of business on the last
day of the applicable Monthly Periods included in such calculation) equals or
exceeds one hundred forty (140) days; or”
2.
Amendments to Note Purchase Agreement. Effective as of the date hereof, Section
1.01 of the Note Purchase Agreement is hereby amended as follows:

(a)    The definition of “Commitment Termination Date” is hereby amended to
delete therefrom the reference to “June 8, 2018” and to substitute therefor the
date “June 7, 2019”.
3.
Waiver of Delivery. Each of the Managing Agents signatory hereto waives any
prior notice or delivery requirement set forth in the Transaction Documents with
respect to this Amendment (including, without limitation, pursuant to Section
10.02 of the Master Indenture and Section 2.05(b) of the Note Purchase
Agreement).



2



--------------------------------------------------------------------------------





4.
Conditions Precedent. This Amendment shall be effective upon (a) the Indenture
Trustee’s receipt of counterparts to (i) this Amendment and (ii) that certain
Renewal Fee Letter, dated the date hereof (the “Renewal Fee Letter”), by and
between the Issuer and each Managing Agent, in each case, duly executed by each
of the parties thereto, (b) the Issuer’s payment of all fees required to be paid
on or prior to the date hereof in accordance with the Renewal Fee Letter in
accordance with the terms thereof and (c) the Issuer’s payment and/or
reimbursement, to the extent invoiced, of the Administrative Agent’s, each
Managing Agent’s and each Purchaser’s reasonable costs and expenses incurred in
connection with this Amendment and the other Transaction Documents.

5.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

6.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

7.
References to and Effect on Affected Documents. On and after the date hereof:
(i) all references in any Affected Document to “this Agreement,” “hereof,”
“herein” or words of similar effect referring to such Affected Document shall be
deemed to be references to such Affected Document as amended by this Amendment;
(ii) each reference in any of the Affected Documents to any other Affected
Document and each reference in any of the other Transaction Documents among the
parties hereto to any of the Affected Documents shall each mean and be a
reference to such Affected Document as amended by this Amendment; and (iii) each
reference in any Transaction Document among the parties hereto to any of the
terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment; provided, that,
notwithstanding the foregoing or any other provisions of this Amendment, the
amendments contained in this Amendment shall not be effective to (x) modify on a
retroactive basis any representations or warranties previously made under any
Affected Document with respect to Receivables transferred or purported to have
been transferred prior to the date hereof, which representations and warranties
shall continue to speak as of the dates such Receivables were transferred and
based on the terms and provisions of the Affected Documents as in effect at such
time or (y) otherwise modify the terms of any transfer or purported transfer of
any Receivable transferred or purported to be transferred pursuant to an
Affected Document prior to the date hereof.

8.
Reaffirmation of Performance Guaranty. Effective as of the date hereof, Realogy,
in its capacity as the Performance Guarantor under the Performance Guaranty,
hereby consents



3



--------------------------------------------------------------------------------





to this Amendment and acknowledges and agrees that the Performance Guaranty
remains in full force and effect is hereby reaffirmed, ratified and confirmed.
9.
No Waiver. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Affected Documents other than as
set forth herein, each of which Affected Documents, as modified hereby, remains
in full force and effect and is hereby reaffirmed, ratified and confirmed.

10.
Issuer Representations re: Outstanding Series. As of the date hereof, the Issuer
represents and warrants that the Series 2011-1 Notes are the only Notes
outstanding under the Master Indenture.

[SIGNATURE PAGES FOLLOW]




4



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
CARTUS CORPORATION
 
 
 
By:
/s/ Eric J. Barnes
 
Name:
Eric J. Barnes
 
Title:
SVP & CFO
 
 
 
 
 
 
CARTUS FINANCIAL CORPORATION
 
 
 
By:
/s/ Eric J. Barnes
 
Name:
Eric J. Barnes
 
Title:
SVP & CFO
 
 
 
 
 
 
APPLE RIDGE SERVICES CORPORATION
 
 
 
By:
/s/ Eric J. Barnes
 
Name:
Eric J. Barnes
 
Title:
SVP & CFO
 
 
 
 
 
 
APPLE RIDGE FUNDING LLC
 
 
 
By:
/s/ Eric J. Barnes
 
Name:
Eric J. Barnes
 
Title:
SVP & CFO
 
 
 
 
 
 
REALOGY GROUP LLC
 
 
 
By:
/s/ Seth Truwit
 
Name:
Seth Truwit
 
Title:
SVP & Assistant Secretary
 







Signature Page to Eleventh Omnibus Amendment



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, Paying Agent,
Authentication Agent and Transfer Agent and Registrar
 
 
 
By:
/s/ Brian Giel
 
Name:
Brian Giel
 
Title:
Vice President
 



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent and a
Managing Agent
 
 
 
By:
/s/ Kostantina Kourmpetis
 
Name:
Kostantina Kourmpetis
 
Title:
Managing Director
 
By:
/s/ Sam Pilcer
 
Name:
Sam Pilcer
 
Title:
Managing Director
 
 
 



THE BANK OF NOVA SCOTIA, as a Managing Agent
 
 
 
By:
/s/ Michelle C. Phillips
 
Name:
Michelle C. Phillips
 
Title:
Director and Execution Head
 



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Managing Agent
 
 
 
By:
/s/ Dale Abernathy
 
Name:
Dale Abernathy
 
Title:
Vice President
 



BARCLAYS BANK PLC, as a Managing Agent
 
 
 
By:
/s/ Laura Spichiger
 
Name:
Laura Spichiger
 
Title:
Director



Signature Page to Eleventh Omnibus Amendment

